Fourth Court of Appeals
                                    San Antonio, Texas
                                       September 18, 2019

                                       No. 04-18-00747-CV

                          Marcelo GALVAN Jr. and Analicia R. Galvan,
                                       Appellants

                                                v.

       Cledson MACEDO DE CARVALHO, Kristina Carvalho and Jagaland Co., LLC,
                               Appellees

                     From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2018CVH001835-D1
                            Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        Appellants’ Motion to Extend Time to File Reply to Appellee Jagaland Co., L.L.C.’s
Brief is hereby GRANTED.

           It is so ORDERED on September 18, 2019.

                                                                    PER CURIAM


           ATTESTED TO: _________________________
                        Keith E. Hottle
                        Clerk of Court